Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on July 22, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-2, 4, 6-8, 21-25, 29-35 and 37-38; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 07/22/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-2, 4, 6-8, 21-25, 29-35 and 37-38 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Djabarov et al (U.S. Pat. No. 8,204,897) teaches presenting a user interface to a user, the user interface coupled to a search service, while presenting the user interface and before receiving a query input from the user in the user interface, providing a search suggestion for selection by the user in the user interface, wherein the provided search suggestion is based on a keyword from content of a first website that was selected by the user in a past search, and wherein the provided search suggestion is selected based on a confidence score of the keyword; receiving a selection of the search suggestion from the user; providing the search suggestion to the search service; in response to providing the search suggestion to the search service, obtaining a uniform resource locator (URL) for a second website from the search service. Djabarov et al (U.S. Pat. No. 8,204,897) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest providing a second search suggestion for selection by the user, the second search suggestion based on a second keyword having a second confidence score, wherein the search suggestion and the second search suggestion are ordered within the user interface based on the confidence score and the second confidence score and as specifically called for the claimed combinations.


Claims 1-2, 4, 6-8, 21-25, 29-35 and 37-38 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163